Citation Nr: 1601538	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  11-25 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD) and emphysema, to include as secondary to exposure to gas chamber toxins.  


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel
INTRODUCTION

The Veteran served on active duty from January 1972 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board has re-characterized the claim to better reflect the Veteran's contentions.

In September 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO).  In April 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are associated with the claims file.
 
At the beginning of the appeal, the Veteran was represented by the American Legion (AL).  In November 2011, he revoked the AL power of attorney and appointed attorney Michael A. Steinberg as his representative.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a respiratory disorder, to include as secondary to exposure to gas chamber toxins during basic training.  He maintains that his breathing problems began during his military service and have continued ever since.  

Service treatment records (STRs) show that the Veteran was treated for chest pain, coughing, and trouble breathing in June 1972.  A physical examination was normal.

In March 1973, the Veteran was treated for malaise, fatigue, exertional shortness of breath, headache, and "off and on" stomach cramps.  The impression was "blue funk."  He was referred to the National Naval Medical Center in Bethesda, Maryland following abnormal blood laboratory findings, and was subsequently diagnosed with thalassemia minor.  An October 1973 chest X-ray was clear.  

In March 1974, the Veteran complained of sore throat, nasal drainage, and a dry, hacking cough.  The impression was upper respiratory infection.  He was treated for a cough again in October 1974.

A January 1975 separation examination contains a normal clinical evaluation of the lungs and chest; a chest X-ray was negative.  At that time, the Veteran reported a history of shortness of breath.

The Veteran submitted to a July 1975 VA orthopedic examination.  He gave a medical history that included a one-week hospital admission in March/April 1975 for sarcoidosis.  A physical examination of the respiratory system was negative.  

Post-service VA treatment records show that the Veteran was diagnosed with shortness of breath on exertion in July 2007.  The clinician wrote "? History of sarcoidosis in military -- ?????"  In January 2009, the Veteran was treated for occasional exertional dyspnea. It was noted that the Veteran "still smokes."  In September 2009, the Veteran reported a five-month history of progressive dyspnea.  

The first medical evidence of a respiratory disorder is dated in September 2009, at which time the Veteran was diagnosed with COPD.  The Veteran reportedly smoked two packs of cigarettes per day, and was advised to quit.  

A buddy statement submitted in August 2011 indicates that the Veteran was treated for what was thought to be a cold shortly after being discharged from service, and was subsequently admitted to the hospital. 

The Veteran submitted to a VA examination in January 2010.  He related that he was hospitalized with sarcoidosis in March 1975.  He reportedly smoked one-half pack of cigarettes per week.  A chest X-ray was normal.  The examiner diagnosed COPD.  He opined that this condition is "less likely as not" caused by or a result of the shortness of breath that the Veteran exhibited during service.  He explained that there was "minimal evidence" of a lung disease in the STRs, and that VA treatment records indicate that the Veteran is a cigarette smoker.  The January 2010 VA examination is inadequate.  First, the examiner did not consider the Veteran's lay statements that he has experienced shortness of breath since service.  Second, the examiner did not specifically address the July 1975 VA examination report.  Thus, on remand an addendum opinion is required to determine whether the Veteran's currently diagnosed COPD is a result of his service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In addition, it appears that there are outstanding treatment records that must be obtained.  During the April 2015 hearing, the Veteran stated that he was treated at the National Naval Medical Center in Bethesda, Maryland during service.  See Hearing Transcript at 8.  As noted above, STRs confirm that the Veteran was sent to this facility for an evaluation.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to provide sufficient information and necessary authorization in order to obtain copies of any outstanding records of treatment at the National Naval Medical Center in Bethesda, Maryland.  The letter should invite the Veteran to submit any pertinent medical evidence in support of his claim.  If the Veteran provides the necessary information and authorizations, obtain copies of any outstanding clinical records and associate them with the claims file.

2. Return the claims file to the VA physician who provided the January 2010 opinion for an addendum medical opinion.  The claims file, to include a copy of this remand, must be made available for review.  The physician is asked to provide the following opinion:

Is it at least likely as not, i.e., 50 percent or greater probability, that the Veteran's currently diagnosed COPD is related to his period of active military service, to include alleged in-service exposure to gas chamber toxins?  The physician should note that it is conceded that the Veteran was hospitalized for sarcoidosis in March/April 1975.  The physician should consider the service treatment records discussed above, as well as the July 1975 VA examination report.  The physician should address lay statements from the Veteran, as well as buddy statements, regarding continuity of symptomatology since service.  The physician should set forth the medical reasons for accepting or rejecting the statements of continuity of symptoms since service.  

A full and complete rationale for all opinions expressed must be provided.  If an examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

(If the January 2010 examiner is unavailable, the file should be referred to another clinician with sufficient expertise to address the questions set out above.  If it is determined that an examination is required to address any questions posed above, an examination should be scheduled.)

3. Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his attorney with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
James D. Ridgway
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

